Per Curiam.
A motion for a rehearing has been made in this case. It is based chiefly on the ground that the case as presented in this Court was in some respects erroneously presented. The order we made was for reversal and for a new trial, with the suggestion that upon the case as presented it would not be very equitable to insist upon a further trial. If a new trial had been refused after reversal, the motion for rehearing would be more pertinent. But a reversal was necessary under the record, and no reason is now shown that indicates any different result as called for. It is not for us to govern parties in the exercise of their legal rights in the circuit court below, or to anticipate how far, on a new trial, facts may he changed in appearance. But the order as entered is, in our opinion, the proper one, and we see no reason to change the views we expressed on the record before us.
The rehearing is denied.